Citation Nr: 0607616	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the form of 
apportionment payments in the amount of $2400.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  The appellant is the veteran's ex-wife who was awarded 
apportionment payments out of nonservice-connected pension 
benefits for support of the veteran's child.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied waiver of overpayment of 
nonservice-connected pension benefits in the form of 
apportionment payments to the appellant in the amount of 
$2400.00.


FINDINGS OF FACT

1.  The appellant was awarded an apportioned amount of the 
veteran's nonservice-connected pension benefits for the 
support of the veteran's child in December 2000.

2.  The veteran reported a change in income in May 2001, and 
VA terminated nonservice-connected pension benefits based on 
the newly reported income effective May 1, 2001.

3.  VA advised the appellant in February 2002 that the 
veteran was no longer eligible for VA nonservice-connected 
pension benefits and, as such, she was no longer eligible to 
receive payment as an apportionment of those benefits.

4.  VA's failure to timely reduce and/or terminate payment of 
the veteran's benefits to the appellant resulted in an 
overpayment of nonservice-connected pension benefits to 
appellant in the amount of $2400.00.

5.  VA was at fault in causing the overpayment; there was no 
fault on the part of the appellant in causing the 
overpayment.

6.  It is unknown if recovery of the overpayment will cause 
the appellant undue hardship because she refuses to advise VA 
of her financial status.

7.  Recovery of the overpayment will not defeat the purpose 
of paying VA pension benefits.

8.  The appellant will be unjustly enriched if a waiver of 
recovery of overpayment is granted.

9.  There is no evidence that the appellant changed her 
position to her own detriment in reliance upon VA nonservice-
connected pension benefits.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).

2.  Recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $2400.00 is not against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, this 
matter is properly before the Board for adjudication.

The appellant contends that she is entitled to waiver of 
recovery of overpayment because she was not at fault in 
creating the debt and the veteran owes her child support in 
excess of $14,000.00 for the care of their child.  The 
appellant refuses to complete a financial status report or 
supply any information whatsoever on her financial position.  
She advised VA in May 2003 that she was advised by a lawyer 
that she was not required to complete a financial report for 
VA because this is a child support case.  The appellant has 
not addressed the fact that VA is not the appropriate venue 
to attempt to collect child support and/or arrearages in 
child support.  The veteran's representative presented 
argument in March 2004 and simply requested that this matter 
be resolved on the record as it stands.

The facts in this case are not in dispute.  The veteran was 
awarded a nonservice-connected pension by VA based on his 
service during a period of war, disability, and income below 
the threshold for eligibility for pension.  A portion of that 
pension was paid directly to the appellant for the care of 
the veteran's minor child.  The veteran began receiving 
Social Security Administration benefits that exceeded income 
limits to also receive the VA nonservice-connected pension 
benefits and, upon the veteran advising VA of the newly 
awarded benefit, nonservice-connected pension was terminated.  
The appellant was advised that the veteran's benefits were 
terminated almost one year after the date of termination and, 
as a consequence, the overpayment of benefits here in 
question was created.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not all inclusive.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Particular emphasis, however, is placed upon the elements of 
the fault of the debtor and undue hardship.  See 38 C.F.R. § 
1.965(a).

There is no question as to the validity of the overpayment 
created.  Neither the appellant nor her representative have 
challenged the creation of the overpayment.  The statute and 
regulations do not allow for payment of VA nonservice-
connected pension benefits when a claimant has income that 
exceeds an amount set by law each year.  Because that income 
threshold was met by the veteran as of May 2001, he was no 
longer eligible for pension benefits as of that date.  
Because the appellant's apportioned payments were based on 
the underlying award of pension benefits, her payments were 
also terminated effective May 2001.  The appellant does not 
have any individual standing to receive VA benefits.  
Accordingly, the Board finds that the overpayment in the 
amount of $2400.00 was validly created.


If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a), 1.965(b).  The term "bad faith" 
generally describes unfair or deceptive dealing by someone 
who seeks to gain by such dealing at another's expense.  A 
claimant's conduct in connection with an overpayment exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. 
§ 1.965(b).

The evidence of record clearly shows that the veteran advised 
VA of his change in income in a timely fashion, but the 
appellant was not notified of the change in benefits for many 
months after that.  As such, the Board finds that the 
appellant did not commit fraud, misrepresentation, or bad 
faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.  Therefore, equity and good 
conscience must be considered to determine if recovery is 
appropriate.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements:

1.  Fault of veteran.  Whether actions of the veteran 
contributed to creation of the debt.

2.  Balancing of faults.  Weighing the fault of the debtor 
against the fault of VA.

3.  Undue hardship.  Whether collection of the overpayment 
would deprive the veteran or his family of basic necessities.

4.  Defeat the purpose.  Whether recovery of the overpayment 
would nullify the objective for which the VA benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in an unfair gain to the veteran.

6.  Changing position to one's detriment.  Whether reliance 
on the VA benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  See 
Veterans Benefits Administration Circular 20-90-5, (February 
12, 1990).  Fault should initially be considered relative to 
the degree of control the claimant had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
claimant's actions were those expected of a person exercising 
a high degree of care, with due regard for the claimant's 
contractual responsibility to the government.  The age, 
financial experience, and education of the claimant should 
also be considered in these determinations.  

A person who is a recipient of VA benefits must notify VA of 
all circumstances which will affect his entitlement to 
receive the benefit being paid.  The appellant was not the 
party whose circumstances changed, but the benefits paid to 
her were tied to the circumstances of the veteran.  The 
veteran properly advised VA of his change in income and the 
overpayment here occurred because VA failed to timely 
terminate apportionment payments to the appellant.  The 
appellant's actions did not contribute to the creation of the 
overpayment.  As such, the Board finds that the appellant was 
not at fault in causing the overpayment.  

With respect to balancing of faults, the Board finds that VA 
was at fault in creating the overpayment.  As discussed 
above, the veteran promptly notified VA of a change in his 
income, but VA did not terminate benefit payments until 
almost one year later.  Thus, in weighing the fault of the 
appellant against the fault of VA, the Board finds that VA's 
actions were the cause of the overpayment.

The appellant contends that recovery of the overpayment 
should be waived because recovery would cause her undue 
financial hardship.  She has refused, however, to submit any 
financial information in support of this claim.  The 
appellant has not advised VA if she changed her position 
based upon receipt of VA benefits nor has she advised VA of 
any information whatsoever about her financial position other 
than to generically request waiver based on undue hardship.

The appellant bases her claim on the fact that the veteran 
has been ordered by a county court to pay child support to 
her.  She believes that because the veteran continues to be 
in arrears with his child support payments, she should not 
have to pay VA for any amounts received by her after the 
veteran's nonservice-connection pension benefits were 
terminated.  The appellant appears to equate repaying VA to 
paying the veteran.  This argument has no merit. 

The purpose in paying VA nonservice-connected pension is to 
provide a veteran of wartime with an income notwithstanding 
the fact that he is disabled as a result of injuries or 
diseases that were not incurred during a period of service.  
The veteran provided information in May 2001 that he was 
receiving an income above the threshold for payment of VA 
pension benefits and he is now receiving service-connected 
disability benefits.  The appellant is not entitled to VA 
benefits on her own as she is not a veteran and/or a payee 
beyond what is allowed through apportionment of the veteran's 
benefits.  Recovery of the overpayment would, therefore, not 
defeat the purpose in paying benefits because the veteran's 
income has been maintained at a level above the threshold for 
eligibility for pension benefits.  The appellant has not 
shown that the purpose of benefit payments will be thwarted 
by recovering the overpayment.  Her argument that she is 
entitled to child support from the veteran is outside the 
jurisdiction of VA.  VA does not owe the appellant child 
support nor does VA take a role in assuring that a veteran 
pays court-ordered child support. 

The failure to make restitution in this case will result in 
an unfair gain to the appellant as she was not individually 
or through the veteran entitled to the monies paid for the 
period in question.  Thus, she will be unjustly enriched if a 
waiver is granted.  Additionally, there is no evidence that 
the appellant's reliance on VA benefits resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  As such, there is no evidence of the 
appellant changing her position to her own detriment.  The 
Board has not identified any other factor which should be 
considered in evaluating the appellant's claim for waiver and 
the appellant and her representative have pointed to none.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, the Board finds that 
waiver must be denied as there is no evidence of financial 
hardship.  The appellant's refusal to provide information on 
her financial status leaves the Board with no option but to 
deny waiver as her assertion that there is undue hardship is 
not supported by any objective evidence.  Accordingly, the 
appellant's request for waiver of recovery of overpayment in 
the amount of $2400.00 is denied. 





ORDER

Waiver of recovery of overpayment of nonservice-connected 
pension benefits in the form of apportionment payments in the 
amount of $2400.00 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


